DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 30 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.
Applicant’s election without traverse of Species B (Fig. 6B) and Subspecies 1 (Fig. 7A) in the reply filed on 7/19/2022 is acknowledged.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second crane.. different from the first crane” (from claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girolamo (EP 3581790A1).
Re Claim 16, Girolamo discloses a method of mounting blades to a rotor hub 30 of a wind turbine, the wind turbine having a tower, a nacelle mounted on the tower, the rotor hub coupled to the nacelle, and blades, wherein each blade includes a blade root segment and a blade extension segment (Fig. 5), the method comprising: mounting a first blade root segment 21 of a first blade to the rotor hub, the first blade having first blade extension segment 22 (Fig. 5; para. 43); mounting a second blade (left blade 2 in Fig. 5; para. 43) to the rotor hub, the second blade comprising a second blade root segment 21 and a second blade extension segment 22 (Fig. 5; para. 43); and connecting the first blade extension segment 22 (Being added to bottom root 21 in Fig. 5; para. 43) to the first blade root segment after mounting the second blade (Fig. 5; para. 43). 	Girolamo discloses mounting three blade root segments 21 to rotor hub 30 and then mounting a blade extension segment 22 to leftmost blade root first in Fig. 5, but does not explicitly disclose the order of the mounting of the blade root elements. Thus Girolamo does not explicitly disclose the limitation of mounting a second blade to the rotor hub after mounting the first blade root segment. However, one of ordinary skill in the art would find it obvious to have mounted one of the other blade roots before the leftmost blade root since it would result in an identical final product regardless of the order they are mounted and also since it would require no special skills whatsoever and also since changing the sequence of the steps would have been prima facie obvious to one of ordinary skill in the art, absent a showing of unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). Thus, one of ordinary skill in the art would have mounted one of the other blade roots before the leftmost blade root, absent a showing of unexpected results. Applicant is further directed to MPEP 2144.04.
Re Claim 17, Girolamo discloses mounting a third blade root segment (right segment 21 in Fig. 5) of a third blade to the rotor hub and before mounting the second blade (i.e. before mounting of second blade is complete; Fig. 5; para. 43) but does not explicitly disclose mounting third blade root segment after mounting the first blade root segment. However, similar to the explanation for claim 16 above, one of ordinary skill in the art would find it obvious to have mounted the third blade root after the bottom blade root since it would result in an identical final product regardless of the order they are mounted and also since it would require no special skills whatsoever and also since changing the sequence of the steps would have been prima facie obvious to one of ordinary skill in the art, absent a showing of unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). Thus, one of ordinary skill in the art would have mounted one of the other blade roots before the leftmost blade root, absent a showing of unexpected results. Applicant is further directed to MPEP 2144.04.
Re Claim 18, Girolamo discloses connecting a third blade extension segment (right blade segment 22 will be added last in Fig. 5; para. 43) of the third blade to the third blade root segment after mounting the second blade (Fig. 5; para. 43).
Re Claim 19, Girolamo discloses one or both of: connecting the first blade extension to the first blade root segment while the first blade root segment is oriented in a downward direction at an angle of at least 50 degrees relative to a horizontal plane (Fig. 5; para. 43); and connecting the third blade extension segment to the third blade root segment while the third blade root segment is oriented in a downward direction at an angle of at least 50 degrees relative to the horizontal plane.
Re Claim 21, Girolamo discloses an extension static moment of the blade extension segment is between 5% to 50% of a blade static moment of the blade (inherent to the setup shown in Fig. 5; para. 43).
Re Claim 22, Girolamo discloses the blade extension segments are connected to the blade root segments of the blades with a pitch angle offset relative to a pitch angle alignment of the blade root segment and the blade extension segment in normal operation of the wind turbine (Fig. 5; para. 43).
Re Claim 23, Girolamo discloses the pitch angle offset is between 90 degrees and 270 degrees (Fig. 5; para. 43).
Claim(s) 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girolamo in view of JP 4547039B1.
Re Claim 24-29, Girolamo does not discloses for the blades being mounted, further comprising: mounting a hook coupling device to an extension end section of the blade root segment; and hooking a hook of a hoisting device to the hook coupling device, using the hoisting device to rotate the blade root segment with respect to a rotor axis of the wind turbine after mounting the blade root segment to the rotor hub.
Re Claim 26, Girolamo discloses the extension end section comprises a first joint component configured to connect to a second joint component of the blade extension segment, and wherein mounting the hook coupling device to the extension end section comprises connecting a coupling joint component of the hook coupling device to the first joint component, the hook coupling device includes a remotely controllable locking device to lock the hook coupling device and to release the hook from the hook coupling device, the hook coupling device is mounted to the blade root segment before mounting the blade root segment to the rotor hub,the hoisting device includes a connecting device connected to the hook, and wherein rotating the blade root segment comprises pulling the connecting device in a downward direction using the hoisting device. However, JP 4547039B1 teaches  mounting a hook coupling device 50, 57 to an extension end section of the blade root segment; and hooking a hook of a hoisting device to the hook coupling device, the hook coupling device includes a remotely controllable locking device to lock the hook coupling device and to release the hook from the hook coupling device, the hook coupling device is mounted to the blade root segment before mounting the blade root segment to the rotor hub, the hoisting device includes a connecting device connected to the hook, and wherein rotating the blade root segment comprises pulling the connecting device in a downward direction using the hoisting device (Fig. 1-7). It would be obvious to one of ordinary skill in the art to utilize hook coupling device, for the purpose of enabling customized connection of the components.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girolamo in view of Amano (PGPub 2013/0076042).
Re Claim 20, Girolamo discloses mounting the first blade root segment and wherein connecting the first blade extension segment comprises lifting the first blade extension segment to the first blade root segment using a second crane (Fig. 5; para. 43). Girolamo does not disclose lifting the first blade root segment to the rotor hub using a first crane, and the second crane being different from the first crane. However, Amano teaches mounting a first blade root segment comprises lifting the first blade root segment to the rotor hub using a first crane (para. 126) and thus this would be a crane being different from the crane of Girolamo. It would be obvious to one of ordinary skill in the art to utilize a crane for mounting first blade root segment, as taught by Amano, since this is a well-known technique in the art and mounting of a blade segement is made easier by using machinery capable of lifting these heavy components and also so that the blade segment can be properly placed at a desired location in a quick and effective manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726